Case 0:21-cv-60125-RNS Document 15-8 Entered on FLSD Docket 04/12/2021 Page 1 of 1




                                         江门市奔力达电路有限公司
                               JiangMen        Benlida        Printed        Circuit       Co.,Ltd.
                       NO.76 LongXi RD,High-Tech Industrial Park,JiangMen,GuangDong,China
                                   中国广东省江门市江海区龙溪路76号
                                        COMMERCIAL              INVOICE/商业发票
                                -------------------------------------------
    TO：Circuitronix (Hong Kong) Limited                                         DATE ： 10th,Sep.,2019
       5/F, Continental Electric Building,                                INVOICE NO.： BLDCCT-HK19091001
       17 Wang Chiu Road, Kowloon Bay

       Benlida P/N DESCRIPTION OF GOODS          PO                                 QUANTITY     UNIT PRICE     TOTAL AMOUNT   LAYER

       40040XGA0     D15M17R2                    A01-4500106594-X88(HK)             180pcs                0.825 USD148.50       4
       40040W1A1     702062011-N1                201934-5500001365-X33(HK) 915pcs                         0.268 USD245.22       4
                                                                                    1095                        US$393.72
       THE PAYMENT INSTRUCTION AS FOLLOW :
       Beneficiary Bank ：
       Industrial and Commercial Bank of China Guangdong Branch
       SWIFT BIC:ICBKCNBJGDG
       Beneficiary Account No：                  428
       Beneficiary Name
       JIANGMEN BENLIDA PRINTED CIRCUIT CO.,LTD
       Beneficiary Add. and Tel
       NO.76 LONGXI RD,HIGH-TECH INDUSTRIAL PARK,JIANGMEN,GUANGDONG,CHINA.
       0750-3962006
       The receivables of above mentioned goods have been assigned to Industrial and Commercial Bank of China
       付款期限：出货后150日
       最迟付款日：2020-2-10

       制表人：黄丽容
